Title: To Thomas Jefferson from Albert Gallatin, 25 July 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Treasury Department 25th July 1801
               
               The Secretary of the Treasury has the honor to enclose the within letter, in order to know whether, on account of the suggestions of the Charleston Collector in relation to dangers from Saint Domingo, the President thinks fit to except that cutter from the general arrangements contemplated. If any danger be apprehended from that quarter, the Cutter may be preserved, but disarmed & reduced in consequence to a less number of hands than are now employed—
               Respectfully submitted by
               
                  
                     Albert Gallatin
                  
               
            